DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Amended Drawings filed 08/09/2021 have been accepted by the examiner.
Specification
The Amended Specification filed on 08/09/2021 has been accepted by the examiner.
Claim Objections
Amended claim 3 filed on 08/09/2021 has been accepted by the examiner.
Claim Rejections - 35 USC § 112
Amended claim 12 and the cancellation of claim 24, filed on 08/09/2021, have overcome the 112(b) rejections set forth in the non-final rejection. The rejections have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “a tank switch mounted at the rear of the water tank and configured to protrude toward the water tank to be pressed by the rear surface of the water tank in a state in which the water tank is inserted into the cultivation space.” It is unclear how the tank switch can be mounted on the rear side of the water tank and also protrude toward the water tank. It is not possible for something to protrude towards the same object it is protruding from. In addition, it is unclear how the switch is meant to be pressed by the rear surface of the tank when it is mounted onto the rear of the tank. It is not possible for the surface that the switch is mounted on to be the surface that presses the button. For examination purposes, it is being interpreted that the tank switch is not mounted on the water tank, it is mounted on a separate surface wherein the switch protrudes from that separate surface towards the water tank and is pressed by the rear surface of the water tank.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	It should be noted that all references to foreign documents refer to the English translations provided. 
Claims 1-2, 4-5, 10, 12, 14, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 207531574 U) in view of Mun et al. (KR 101342141 B1) and Snelten et al. (US 9718605 B2).

a cabinet having a cultivation space (Figure 2, Paragraph [0020]; cabinet 1); 
a machine compartment separated from the cultivation space and that accommodates a compressor and a condenser (Figure 2, Paragraph [0028]; lines 171-176; refrigeration mechanism 4 includes a compressor and condenser); 
at least one bed disposed in the cultivation space and on which at least one seed package including nutrient solution and seeds is seated (Figure 2, Paragraph [0030]; cultivation boxes 2 configured for seeds and plants with nutrients being supplied); 
at least one light assembly that radiates light toward the at least one bed (Figure 6, Paragraph [0033]; plant growth lamp 163); 
a water tank that stores water to be supplied to the at least one bed, and is configured to be inserted into and withdrawn from the apparatus (Figure 2, Paragraph [0017]; liquid storage tank 31, tank can be taken out);
a pump that is fixedly mounted at the side of the water tank and driven to supply water to the at least one bed (Figure 4, pump 33); and 
a connection pipe connected with the pump and open toward a top surface of the water tank (Figure 2, Paragraph [0030]; pump 33 is connected to main infusion pipe 32).
Hong does not teach the pump being located at a rear of the water tank and the connection pipe opening toward the rear surface of the water tank. It would have been obvious to one having ordinary skill in the art before the effective filing date to dispose the pump at the rear of the water tank and the pipe opening toward the rear surface of the water tank in order to create a more organized layout that is less cluttered and scattered, since it has been held 
Hong does not disclose the water tank being disposed in the cultivation space, a suction pipe that extends through the rear surface of the water tank, wherein the suction pipe is inserted into the connection pipe to connect with the connection pipe when the water tank is inserted into the cultivation space, and wherein the connection pipe and the suction pipe are separated when the water tank is drawn out of the cultivation space.
Mun teaches a water tank being disposed in the cultivation space, positioned in front of the machine compartment (Mun: Figure 2, machine space room 180, water reservoir 310 in cultivation space in front of room 180).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the cultivation cabinet taught by Hong and moved the water tank to be in the cultivation space in front of the machine room as taught by Mun in order to provide a more streamlined path for the water supply to travel from the tank to the cultivation beds, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
	Snelton teaches a suction pipe (Snelten: Figure 1; connector 40 and complementary connector 140) that is inserted into a connection pipe (Snelten: Figure 1; flexible fiber 35) that, when connected, supplies water from a water tank (Snelten: Figure 1, Col. 6 line 38 – Col. 7 line 15; water supply 124 supplies water to cabinet when connected and does not when disconnected).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have incorporated the cultivation cabinet of Hong as modified above and 
Regarding claim 2, Hong as modified above teaches tank rails (Hong: Figure 1: sliding pair 172) that connect first and second side surfaces of the water tank and first and second side surfaces of the cultivation space, respectively such that the water tank slides in and out of the cultivation space (Hong: Figure 1-2, Paragraph [0028] lines 193-206; sliding pair 172 = rails, figure 1 shows slid out and figure 2 shows slid in).
Regarding claim 4, Hong as modified above teaches a door that opens and closes the cultivation space (Hong: Figure 1-2, Paragraph [0028] line 172-173; front doors 121, figure 1 doors closed, figure 2 doors omitted showing cultivation space). The position of the water tank has been modified by Munn to be disposed at the front of the cultivation space, therefore the water tank is exposed when the door is open.
Regarding claim 5, Hong as modified above teaches a valve to supply water in the water tank to the at least one bed (Hong: Figure 4, Paragraph [0030]; pump 33, first throttle valve 3212 and second throttle valve 3222). Hong discloses the claimed invention except for the placement of the pump and valve in between the water tank and machine compartment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the placement of the pump and valve in order to make the pump and valve more easily accessible in case of needed repairs, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 12, Hong as modified above teaches wherein the water tank covers the space between a bottom of the cultivation space and the at least one bed when the water tank is inserted into the cultivation space (Hong: Figure 2, liquid storage tank extends from bottom of cabinet to right underneath the lowest cultivation box 2). With the modified location of the water tank by Munn, Munn also teaches the water tank covering the space between the bottom of the cultivation space and the bottom of the lowest bed (Munn: seen in Figure 1 main water reservoir 310 and bed 20). 
Regarding claim 14, Hong as modified above teaches wherein the at least one bed includes: a bottom bed that stores water to be supplied (Hong: Figure 3, Paragraph [0032]; bottom part and top part seen in fig 3, liquid flow channel 243 storing liquid supplied to beds); and an upper bed disposed over the bottom bed, an opening being formed in the upper bed to pass therethrough a protrusion of the at least one seed package (Hong: Figure 5, Paragraph [0032]; planting grooves 24, for seeds and plants), wherein the water supplied to the bottom bed is supplied to the at least one seed package through the protrusion (Hong: Figure 3 and 5, Paragraph [0032]; through holes 22 and 23 for draining liquid to promote growth). 
Regarding claim 18, Hong as modified above teaches a water supply pipe guide that extends toward the at least one bed formed on a sidewall (Hong: Figure 4, Paragraph [0030] 
Regarding claim 19, Hong as modified above teaches wherein a water supply portion that protrudes rearward is formed at a rear end of the at least one bed (Hong: Figure 4; is from a rear view), and wherein a water supply pipe holder that fixes the water supply pipe such that an end of the water supply pipe extends into the water supply portion is formed on a rear wall of the cultivation space (Hong: Figure 4, first upper end nozzle 3211 and second upper end nozzle 3221 lead first and second sub-fusion pipes 321 and 322 directly into totally liquid inlet of cultivation box 2).
Regarding claim 21, Hong as modified above teaches wherein the machine compartment protrudes from rear and bottom surfaces of the cabinet (Figure 4; refrigeration mechanism on the rear and bottom surfaces of entire cabinet) and accommodates a compressor and a condenser (Paragraph [0028]; condenser and compressor in refrigeration mechanism 4), wherein the pump and the connection pipe are disposed next to the water tank (Figure 4; pump 33 and main infusion pipe 32 next to tank 31).
Hong as modified above teach the claimed invention except for the machine compartment protruding from rear and bottom surfaces of the cultivation space and the pump and the connection pipe are disposed between a front of the machine compartment and the rear of the water tank so that the water tank covers the pump and the connection pipe when .
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 207531574 U) in view of Mun et al. (KR 101342141 B1) and Snelten et al. (US 9718605 B2) as applied to claim 2 above, and further in view of Eberle (US 20170121662 A1).
Regarding claim 3, Hong as modified above wherein tank mounts on which the tank rails are mounted are formed on the first and second side surfaces of the water tank (Hong: Figure 1-2, Paragraph [0028] lines 193-206; sliding pair 172 = rails, figure 1 shows slid out and figure 2 shows slid in, movable seat 171 = mounts, however, the tank is fixed to the movable seat).
Hong does not teach tank lockers configured to be selectively locked to and unlocked from the tank mounts are disposed at front ends of the tank rails, so the water tank is attachable to detachable and from the tank rails.
Eberle teaches a tray that can be selectively locked and unlocked (Eberle: Paragraph [0014]; locks try into position) so it is attachable and detachable from the rails (Eberle: [0007]; detachable from telescopic rails).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have taken the tank rails and mounts taught by Hong and incorporated the attachable and detachable structure of Eberle in order to allow for the tank to attach and 
Regarding claim 9, Hong as modified above does not teach a tank fixing portion, which is locked when the water tank is inserted into the cultivation space, formed on a rear surface of the water tank.
Eberle teaches tray fixing portions, which are locked when the trays are inserted into the incubator space (Figures 3 and 6, Paragraph [0036]; latching pins 40 and recesses 42 for horizontally fixing the tray in place), formed on a rear surface of the trays (Paragraph [0036]; latching pins 40 engage with recesses 42 on rear of guide rail 16a of tray 16). 
Eberle teaches the claimed invention except for the fixing portion being on the water tank.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the cultivation apparatus taught by Hong and incorporate the latching pins taught by Eberle onto the tank in order to prevent any unwanted movement of the water tank while it is in the cultivation space and to provide reliable support, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 207531574 U) in view of Mun et al. (KR 101342141 B1) and Snelten et al. (US 9718605 B2) as applied to claim 1 above, and further in view of Xia (CN 108633546 A).
Regarding claim 11, Hong as modified above teaches a tank body forming a space to store water (Hong: Figure 2, Paragraph [0017]; liquid storage tank 31).

Xia teaches a water tank with a tank cover that opens and closes an open top surface of the tank body, and wherein at least one of the tank body or the tank cover is transparent such that an inside is viewable therethrough (Xia: Paragraph [0052]; water tank 50 transparent plastic plates with cover plate 55 and hinge 54).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the water tank taught by Hong and incorporated the transparency and cover taught by Xia in order to provide an easy way to see water level status in tank and a convenient cover that opens/closes makes for an easy way to open and refill tank.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 207531574 U) in view of Mun et al. (KR 101342141 B1) and Snelten et al. (US 9718605 B2) as applied to claims 5 and 1 above, and further in view of Go (KR 20120025696 A).
Regarding claim 6, Hong as modified above does not teach a water supply case disposed behind the water tank in the cultivation space, wherein the pump and the valve are covered by the water supply case.
Go teaches a water supply case disposed behind the water tank in the cultivation space, wherein the pump and the valve are covered by the water supply case (Go: Figures 2-4; pump 40, valve 80, seen in Fig 3 disposed behind tank 30, seen in Fig 2 covered in a case, seen in Fig 4 connected to tank).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the cultivation cabinet taught by Hong and incorporated the 
Regarding claim 7, the modified reference teaches the limitations of claim 6 and further Go teaches the pump being connected with a pipe that has an inlet that extends through a surface of the water supply case and is disposed in the water tank (Go: Figure 3 and 4, Paragraph [0040]; pump 40 connected to medium recycle pipe 50 that extends out of case and is connected to culture medium tank 30). 
Go teaches the claimed invention except for the pipe extending through specifically the front surface of the water supply case. It would have been obvious to one having ordinary skill in the art before the effective filing date to rearrange the pipe to extend out of the front surface of the water supply case in order to make the pipe easier to access for maintenance purposes, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 8, Hong as modified above teaches a pipe with a vertical portion extending through a top surface of a water tank and a horizontal portion that extends away from the water tank, wherein the water tank can be removed and inserted (Hong: Figure 4, Paragraph [0071]; liquid storage tank 31 and main fusion pipe 32, can see pipe coming vertically out of tank and then extending horizontally away from the tank). Hong does not teach wherein the suction pipe has a horizontal portion that extends rearward through an upper portion of a rear surface of the water tank and is inserted into the suction pipe, and a vertical portion that extends from a lower end of the horizontal portion to a lower end in the water tank. It would have been obvious to one having ordinary skill in the art before the effective filing date to change the orientation of the horizontal and vertical components of the pipe to have it extend .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 207531574 U) in view of Mun et al. (KR 101342141 B1) and Snelten et al. (US 9718605 B2) as applied to claim 1 above, and further in view of Lee et al. (US 20170284724 A1).
Regarding claim 13, Hong as modified above teaches an evaporator disposed on a rear wall of the cultivation space (Figure 4, Paragraph [0028] lines 175-176; evaporator disposed in refrigeration mechanism 4, seen in Fig 4 from an opened rear view that refrigeration mechanism is up against rear wall) to adjust a temperature of the cultivating space (Paragraph [0028]; temperature detector indicates for evaporator to cool or heat system).
Hong as modified above does not specifically teach the evaporator being a roll-bond type evaporator.
Lee teaches a refrigerator, which is a temperature and climate controlled device thus analogous to the temperature and climate controlled cultivation device on the present invention, wherein the evaporator is a roll-bond type (Figures 5 and 6, Paragraphs [0067] and [0104]; first evaporator 51 is a roll bond type evaporator). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation cabinet taught by Hong and incorporated the roll-bond type evaporator taught by Lee as it would be a simple substitution of similar components to utilize a more efficient type of evaporator to save on costs and energy usage. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 207531574 U) in view of Mun et al. (KR 101342141 B1), Snelten et al. (US 9718605 B2), and Go  as applied to claim 19 above, and further in view of Jeong et al. (KR 101249478 B1).
Regarding claim 20, Hong as modified above does not teach wherein the water supply pipe holder has a rounded portion bent in a U-shape to accommodate the water supply pipe bending toward the at least one bed.
Jeong teaches a water supply pipe holder has a rounded portion bent in a U-shape to accommodate the water supply pipe bending toward the at least one bed (Jeong: Figure 3; pipe 930 supplying water is bent in U-shape toward cultivation bed 200).
It would have been an obvious matter of design choice for a person having ordinary skill in the art before the effective filing date to make the different portions of the water supply pipe guide of whatever form or shape was desired or expedient, such as the U-shape, in order more directly guide the water into the beds. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 207531574 U) in view of Mun et al. (KR 101342141 B1), Snelten et al. (US 9718605 B2), and Go (KR 20120025696 A) as applied to claim 13 above, and further in view of Sim et al. (KR 100864475 B1).
Regarding claim 15, Hong as modified above does not teach a water sensor that senses the water stored in the bottom bed.
Sim teaches a water sensor that senses the water stored in the bottom bed (Sim: Figure 1 and 3, Paragraph [0062]-[0064]; first water level sensor 210, second water level sensor 220 calculate altitude difference of water).

Regarding claim 16, Hong does not teach a flow meter connected with the pump that senses an amount of water in the bottom bed, and when the water sensor senses that there is no water, water is supplied a predetermined amount to the bottom bed.
Sim teaches wherein a flow meter (sensors determine some flow properties) connected with the pump that senses an amount of water in the bottom bed, and when the water sensor senses that there is no water, water is supplied a predetermined amount to the bottom bed (Sim: Figure 1 and 3, Paragraph [0062]-[0064]; tube of controlling water level 200, first water level sensor 210, second water level sensor 220 calculate altitude difference, irrigation recognition switch 312). Sim doesn’t explicitly teach a flow meter, however, the water level sensors are determining water flow properties to then switch on or off water flow, which therefor functions as a flow meter.
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation cabinet taught by Hong to incorporate a flow meter system taught by Sim to provide a way to measure the amounts of water being pumped into the beds to ensure the beds are not overflowed or left too dry.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 207531574 U) in view of Mun et al. (KR 101342141 B1), Snelten et al. (US 9718605 B2), Go (KR 20120025696 A), and Sim et al. (KR 100864475 B1) as applied to claim 15 above, and further in view of Gibbons (US 20150000190 A1).

Regarding claim 16, Hong as modified above by Sim teaches wherein a pump that senses an amount of water in the bottom bed, and when the water sensor senses that there is no water, water is supplied a predetermined amount to the bottom bed (Sim: Figure 1 and 3, Paragraph [0062]-[0064]; tube of controlling water level 200, first water level sensor 210, second water level sensor 220 calculate altitude difference, irrigation recognition switch 312).
Hong modified by Sim does not explicitly teach a flow meter.
Gibbons teaches the use of a flow meter in an automated plant growing apparatus (Gibbons: Paragraph [0135]) to ensure consistent water and nutrient supply. 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation cabinet taught by Hong to incorporate a flow meter system taught by Sim to provide a way to measure the amounts of water being pumped into the beds to ensure the beds are not overflowed or left too dry.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 207531574 U) in view of Mun et al. (KR 101342141 B1) and Snelten et al. (US 9718605 B2) as applied to claim 1 above, and further in view of Loessl et al. (US 20190223396 A1) and Vander Velden (US 20180276818 A1).
Regarding claim 17, Hong as modified above does not teach a tank switch mounted at the rear of the water tank and configured to protrude toward the water tank to be pressed by the rear surface of the water tank in a state in which the water tank is inserted into the cultivation space, wherein if a mounting signal of the water tank is not input by the tank switch, the pump is not operated.

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cultivation apparatus taught by Hong and incorporate the sensor controlling the pump activation taught by Loessl in order to ensure that the pump was not operating unless the system is prepared and in the proper state to function.
Loessl does not teach the sensor being placed to determine when certain components are inserted or withdrawn from the cultivation chamber.
Vander Velden teaches a planting apparatus wherein a sensor is placed to determine when a tray is inserted or withdrawn from the chamber (Paragraph [0069]; sensor 106 detects when drawer is fully inserted in the chamber). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the cultivation apparatus as taught by Hong and incorporated a sensor being placed to determine the insertion of components as taught by Johnston in order to ensure that all components required to operate the system are present in the cultivation area. Utilizing this sensor on the water tank is a similar structure and function to the drawer Vander Velden teaches the sensor on.
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.
Regarding applicants arguments directed towards claim 1, the main argument is directed towards the location of the water tank, the pump, and suction and connection pipes. The examiner conceded that Hong did not teach the exact location of the water tank being located in the cultivation space, but modified the location with that of Mun who does disclose a water tank located in the cultivation space. The examiner conceded that Hong as modified by Mun and Snelton does not teach the location of the pump and pipes, and proceeded to apply case law regarding the rearrangement of parts and how placing the pump and pipes directly behind the water tank is something that is obvious for some having ordinary skill in the art in order to provide a more organized and efficiently spaced design. Further, the specification does not necessitate the location of the water tank, pump, or pipes being in their respective claimed locations in order for the invention to operate, therefore, applying case law is an appropriate obviousness modification.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Mun does not teach a water tank that is drawn in and out. The examiner never cited that Mun did teach this and the only teaching the examiner was using from Mun was just the location of the water tank being in the cultivation space.
In response to applicant's argument that Go doesn’t teach the pump in the correct location and that the pump is configured to be drawn in and out with the tank, unlike the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner is not incorporating that structure from Go into the rejection. The examiner only relied on Go for the water supply case structure which does not include the location and configuration of the pump taught in Go.
Applicant argues that Snelton does not overcome the deficiencies of Hong and that the connection between the docking station 100 and the container 10 is not related to the movement of water supply 124. However, Col. 7 lines 9-30 clearly say “the coupling between the docking station 100 and the container 10 via a connector 40 and a complementary connector 140 further enables the docking station 100 to provide additional supplies to the water from a water supply 124, nutrients from a nutrients supply 126.” Clearly stating that the connection between docking station 100 and container 10 is related to the movement of water supply 124. The examiner is relying on the teachings of the quick-connect water supply system of Snelton to be incorporated into the removal and replacement of the water tank of Hong. The location of the water tank in Snelton is not relevant because that is not what the examiner is incorporating. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Massey (US 20200037514 A1), Pham (US 20190183062 A1), Blackburn (US 20180042191 A1), and Lu (US 20170347547 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642